Citation Nr: 1740314	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  08-17 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for asthma prior to 
April 24, 2015, and in excess of 60 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel

INTRODUCTION

The Veteran had active duty service from February 1981 to November 1988 and from January 1991 to April 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This case was before the Board in May 2013, January 2015, and February 2016; this case was last before the Board in February 2017, when the issue of an increased evaluation for the Veteran's asthma was remanded for additional development and clarification.  This case has been returned to the Board for further appellate review at this time.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in June 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is essential to ensure that the Board has a complete record before it can proceed with the final adjudication of the Veteran's claims.  

At the Veteran's April 2017 VA respiratory examination, the Veteran reported she went to see her private physician, Dr. M.B., about four times over the past year for required care of exacerbations of her asthma.  She specifically stated she knows the difference between asthma exacerbations and exacerbations due to her allergies.  However, despite the Veteran's reports, the examiner concluded that her emergent clinic visits were related to her allergic rhinitis, and not her asthma.  Further, the examiner concluded that per review of the Veteran's treatment records, the Veteran's use of corticosteroids or immunosuppressive medications, to include the methylprednisolone dosepaks, were prescribed solely for the Veteran's allergies, and not her asthma.  In support of this statement, the examiner noted that a May 2016 progress note by Dr. M.B. stated the Veteran was receiving immunotherapy for her allergies only.  

However, the claims file does not currently contain any treatment records from Dr. M.B. after the May 2016 progress note, despite the Veteran's report that she had received treatment from him about four times over the past year.  Additionally, as the claims file does not contain any of the recent treatment records from Dr. M.B., it is unclear whether the examiner's conclusions regarding the Veteran's emergent clinic visits and use of corticosteroids or immunosuppressive medications are accurate.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Richmond VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.  

2.  After securing the necessary releases, attempt to obtain all pertinent records from Dr. M.B. at the Allergy Partners of Richmond, and associate any records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that she can make an attempt to obtain those records on her own behalf.  
3.  If any relevant records, either private or VA, are obtained and associated with the claims file, the AOJ should obtain an addendum opinion from the April 2017 examiner, or an equally-qualified examiner, which addresses the newly-obtained records.  

The examiner should again specifically address the following:

(a) Whether and how often the Veteran requires physician care for exacerbations of asthma.

(b) Whether and how often the Veteran requires use of oral or parenteral corticosteroids or immunosuppressive medications to treat asthma; and if such is used, whether or not such medications are considered "high dose."  The examiner should also address all of the Veteran's noted prescriptions and identify which disability they are used to treat.  Specifically, the VA examiner must address the methylprednisolone dosepaks and discuss if they are used to treat her service-connected asthma or her non service-connected allergies.

(c) If the Veteran's asthma required DAILY use of systemic high dose corticosteroids or immunosuppressive medications, the VA examiner should identify the duration of this treatment, to include the start and end dates of the specific periods of treatment for such.

(d) Whether and how often the Veteran has asthma attacks with episodes of respiratory failure.

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

4.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




